                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                         ,          )
            Plaintiff (s),          )
                                    )
      v.                            )     Case No.
                                    )
                                    )
                      ,             )
            Defendant(s).           )

                               NOTICE OF INTENT TO USE
                                  PROCESS SERVER

Comes now                       and notifies the court of the intent to use
         (Plaintiff or Defendant)


      (name and address of process server)




To serve:
                                                          in the
      (name of defendants to be served by this process server)

above-styled cause. The process server listed above possesses the

requirements as stated in Rule 4 of the Federal Rules of Civil Procedure.

The undersigned affirms the information provided above is true and correct.


      (date)                              (attorney for Plaintiff)


                                          (attorney for Defendant)
